Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11 and 19 have been canceled.  Claims 1-10, 12-18 and 20-24 are pending.

Claim Objections
Claims 16-18 and 20-22 are objected to because of the following informalities:  Claim 16 is grammatically awkward in line 6.  Appropriate correction is required.  Does applicant want to state that the insert covers the large opening in each of the walls or that the side panels cover the large opening in each of the walls?  One suggested amendment, for example, claim 16, line 6, after “side panels” insert “, which side panels,” and change “covers” to “cover.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessard et al. (US 2013/0146602) (Lessard) in view of Pauls (US 2660300).
Lessard discloses a collapsible container (hybrid container) comprising: a frame (frame 12, best shown in Fig. 10) including a base 16 and a plurality of walls (18, 20, 22, 24) hingeably connected to edges of the base, wherein each of the plurality of walls has a large opening therethrough, wherein the large opening occupies a majority of the area the respective wall; and an insert (14a and 14b as best shown in Fig. 12 and 13) received in the frame, wherein the insert includes an insert base supported on the base of the frame and side panels, the side panels at least substantially covers the large opening in each of the plurality of walls. Lessard fails to disclose the raised portion on the insert base.  Pauls teaches an insert shown in the embodiment of Fig. 4 and 5, as shown in Fig. 4 the extension 17 becomes a raised (upwardly folded) portion with an upper edge (fold line 15 as shown in Fig. 4 and 5) between side panels of the insert upon folding the insert as shown in Fig. 5 (folded configuration when folded about fold lines 18), the raised portion (extension 17) is between the side panels and extends generally parallel to the side panels as shown in Fig. 5.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the insert base to have a raised portion between the side panels and extending generally parallel to the side panels to form a divider to provide separation or segregation of items.
	Re claims 17 and 18, the frame can be made of plastic (base and plurality of walls) and the insert can be made of cardboard.
	Re claim 20, each of the plurality of walls (side walls) includes an upper rail above the large opening, a lower rail below the large opening and end rails connecting the upper rail to the lower rail on either side of the large opening.
	Re claim 22, the insert is folded to form the raised portion.



Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10, 12-15 and 23-24 are allowed.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pauls.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733